Citation Nr: 1452890	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2014, the Veteran testified at a hearing before the undersigned.  A transcript is of record.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have PTSD related to an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  The RO notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The RO also provided a questionnaire as to the Veteran's claimed stressors, which he filled out and returned.

VA also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence relevant to the claim.  In April 2007, the National Personnel Records Center (NPRC) indicated that it could not locate the Veteran's service treatment records (STRs).  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit of the doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  The RO complied with these requirements in the present case by sending July and August 2009 letters informing the Veteran of its inability to locate the STRs and the steps it had taken to obtain them, and requesting that the Veteran inform it of any alternate sources where they could be located.  The RO also prepared an August 2009 Formal Finding on the unavailability of Federal Records.  The Board will undertake its analysis below with the heightened duties to provide reasons and bases for its decision and consider carefully the benefit of the doubt rule in mind.

The Veteran was also afforded a March 2013 PTSD examination.  During the Board hearing, the Veteran contended that the March 2013 VA examiner focused to an inappropriate extent on his childhood rather than his claimed stressors.  Hearing Transcript, at 4.  The Veteran's representative challenged the adequacy of the VA examination on the basis that the examiner tried to find information as to what could have caused the PTSD rather than focusing on whether the claimed stressors caused PTSD.  Hearing transcript, at 6.  As discussed below, the March 2013 VA examiner reviewed the claims file and considered the stressors claimed by the Veteran on the examination as well as other factors in his history in determining that a diagnosis of PTSD was not warranted.  There is no indication that the examiner focused inappropriately on the Veteran's childhood.  Rather, the examination report indicated that the Veteran was raised by his parents and still had some contact with them, without significant or negative comment about the nature of his upbringing.  Given that the March 2013 VA examiner was a psychologist and there is no indication in the examination report that she inappropriately focused on the Veteran's childhood rather than his claimed stressor, but instead explained the reasons for her conclusions based on an accurate characterization of the evidence, the Board finds that the examination was adequate.  See Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Moreover, during the April 2014 Board hearing, the undersigned explained the issue on appeal and explained the bases for the denial of the claim and the evidence that would be needed to substantiate the claim.  See Hearing transcript, at 6.  These actions assured that the Veteran understood the essential issues in his claim and what generally was required to prevail so that he could present appropriate evidence and argument during and after the Board hearing, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6. 

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Initially, the Board notes that, generally, where a veteran claims entitlement to service connection for PTSD but the evidence indicates he has a different psychiatric disorder that may be related to service, the Board should broaden the issue on appeal to include entitlement to service connection for the diagnosed psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In this case, however, the Veteran specifically claimed entitlement to service connection for depression, the claim was denied in July 2007, and, despite receiving notification of the denial and his appellate rights, the Veteran did not appeal.  Thus, unlike the appellant in Clemons, the Veteran here understood that he had been diagnosed with a psychiatric disorder and could claim entitlement to service connection for this disorder in addition to PTSD.  As the Veteran specified in his December 2008 claim and subsequent communications that he was claiming entitlement to service connection for PTSD, the Board will limit its consideration to this specific issue.

As to whether the Veteran has PTSD, there are multiple diagnoses of PTSD in the VA treatment records, including a positive PTSD screen and diagnoses of PTSD in November 2012.  Although these diagnoses were conclusory, without any rationale,  a diagnosis of PTSD by a health care professional is presumed to be valid and in accordance with DSM-IV.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  In a November 28, 2012 VA treatment note, a VA staff physician noted that the results of the PTSD screen had been reviewed, he had personally evaluated the Veteran, and concluded that there was no mental health condition requiring further intervention.  A diagnosis of PTSD also appears in a January 2013 VA problem list.

In contrast, the psychologist who conducted the March 2013 VA examination reviewed the claims folder and recorded extensive examination findings.  She concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV but that he had major depressive disorder secondary to headaches.  She described the Veteran's pre-service history including being raised by parents and having siblings but did not indicate any negative comments about the Veteran's parents.  She did note a negative comment about the mother of the Veteran's child.  She noted that the Veteran's rank was dropped from E2 to E1 and this is consistent with the Veteran's service personnel records, which show various disciplinary actions.  She noted the Veteran's claim of sexual abuse at a naval base in 1974 as well as trauma from hitting his head and suffering a significant injury while on board ship and due to being constantly verbally harassed and told he was not petty officer material.  After reviewing the relevant criteria, the psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  She noted that the Veteran did not express fear in reaction to hitting his head, although he did endorse thinking of the incident when he had headaches.  The psychologist found that the Veteran's signs and symptoms were consistent with a substance abuse disorder and major depressive disorder secondary to chronic headaches and neck pain.

The March 2013 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, and her opinion that the Veteran did not meet the criteria for a diagnosis of PTSD is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As the other health professionals who diagnosed PTSD did not explain the reasons for their conclusions to include the precise stressor on which the diagnosis was based, they are entitled to less probative weight than that of the March 2013 VA examiner.  In addition, the Veteran contends that he has PTSD.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology and also to report contemporaneous medical diagnoses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has indicated, however, that psychiatric disorders are the type of complex medical matters as to which lay witnesses are not competent to opine.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Moreover, to the extent that the Veteran is reporting the diagnoses in the VA treatment records noted above, the Board has found the opinion of the March 2013 VA examiner to be of greater probative weight.  The preponderance of the evidence thus reflects that the Veteran has not met the current disability element of his claim for entitlement to service connection for PTSD.  The benefit of the doubt doctrine is therefore inapplicable on this question.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the March 2013 VA examiner found that the Veteran did not have PTSD, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD in December 2008.  To the extent that the March 2013 VA examiner's finding of a lack of PTSD did not apply to the entire period of the pendency of the claim, this claim must nevertheless be denied because the preponderance of the evidence reflects that any PTSD was not related to any of the Veteran's claimed stressors.

The Veteran claimed a number of stressors.  As noted above, during the March 2013 VA examination, the claimed stressors of a head injury aboard ship as well as harassment and also noted being sexually abused in 1974, although he did not indicate that he was claiming he had PTSD based on this incident.  The Veteran also claimed in his June 2012 substantive appeal (VA Form 9) that he was in fear of his life every day every day aboard ship because the ship was in a combat zone, i.e., off the coast of Vietnam.  The RO conceded that the Veteran's reported stressor of general fear based on being in a combat zone off the coast of Vietnam was consistent with the circumstances of his service.  Given the loss of the Veteran's STRs, the Board will also assume that the Veteran's other claimed in-service stressor occurred.

The claim for entitlement to service connection for PTSD must be denied, however, because there is no evidence of a relationship between PTSD and any of the claimed stressors.  None of the diagnoses of PTSD were based on any of the claimed stressors, and the VA staff physician who reviewed these diagnoses in November 2012 and evaluated the Veteran concluded that there was no mental health condition requiring further intervention.  Moreover, the one health care professional who considered most of the claimed stressors, including the head injury, sexual abuse, and harassment, found that the Veteran did not have PTSD.  Although she did not explicitly address each of the claimed stressors in the rationale section, when read as a whole and in the context of the evidence of record, including her recounting of the Veteran's statements as well as his disciplinary problems in service, the March 2013 VA examiner's conclusion that the Veteran did not have PTSD can be understood as an implicit finding that none of his claimed stressors warranted such a diagnosis.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In contrast, the Veteran specifically testified that no doctor had ever found a link between his diagnosed PTSD and the claimed stressor of hitting his head aboard ship that was discussed during the hearing.  Hearing transcript, at 4.  The weight of the evidence is thus against a link between any PTSD and any of the claimed stressors.

To the extent that the Veteran claims his PTSD is due to fear of hostile military activity, that regulation provides that, in certain circumstances, if a claimed stressor is related to fear of hostile military or terrorist activity, entitlement to service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity is defined to mean that a veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Here, the Veteran only claimed that he was generally in fear for his life every day off the coast of Vietnam and did not specify any particular event or circumstance involving actual or threatened death or injury, to include any of the listed examples or any other specific event or circumstance.  38 C.F.R. § 3.304(f)(3) is therefore inapplicable.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran did not have PTSD during the pendency of the claim and, to the extent that there was a valid diagnosis of this disorder during the pendency of the claim, it was not related to any claimed stressor.  Although the Board has carefully considered the benefit of the doubt doctrine pursuant to Milostan, it is not for application because the preponderance of the evidence is against the claim.  Entitlement to service connection for PTSD is therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


